Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 01/07/2020, 06/16/2020, and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
2.	The amendment filed 08/23/2021 has been entered. Currently, claims 1-2 and 4-12 remain pending in the application. Independent claim 1 was amended by Applicant without the addition of new matter. Additionally, claim 3 has been cancelled, but the subject matter has been introduced into claims 1, ultimately changing the scope of claims. Additionally, claims 8-9 and 12 have been amended without the addition of new matter, ultimately overcoming previous 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 05/12/2021. 
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. Applicant’s amendment to claim 1 of inserting the subject matter of cancelled claim 3 has not overcome the previous 35 USC 103 rejection for amended claims 1-2 and 4. The new rejection written below maintains the primary reference, He et al. (CN 106307626 A), and secondary references, Cros (U.S. Patent Pub. No. 20110015668), Babic et al. (WO 2014116497 A1), Becker et al. (U.S. Patent Pub. No. 20090240279), Higgins et al. (U.S. Patent No. 10799414), Hitschmann (U.S. Patent Pub. No. 20170273830), Kurahashi et al. (JP 2014094112 A), Arai et al. (JP 2012041661 A), and Zhu (CN 203789166 U), for disclosing and teaching all the limitations in independent claim 1 and dependent claims 2 and 4-12. 
Applicant also provided a definition of “insert-knitted” in the remarks filed 08/23/2021, which limits the structure of independent claim 1. Therefore, a second 35 USC 103 rejection is also included below, which maintains the primary reference and secondary references from the Non-Final Action mailed 05/12/2021, but also includes a new reference, Kokubo (JP 3931299 A), for teaching the applicant’s specific definition of “insert-knitted without forming a loop” (Remarks, Page 5).  
Applicant makes the argument that “none of He, Cros, nor Babic discloses or teaches that the elastic yarn is insert-knitted. A skilled person understands that the term insert-knitted means that a yarn is inserted into a knit without forming a loop. Amended claim 1 has the technical feature where the specific ranges of the tensile stresses in the radial direction are met, and the technical feature that the elastic yarn is insert knitted into the specific portions to provide a compression stocking having favorable removability while alleviating swelling and fatigue of the lower limb” and relies on the Specification that “as described in Paragraph 21, an elastic yarn is preferably insert-knitted in order to achieve this compression design and stretching characteristics. If a non-elastic yarn is plate stitched instead of insert knitting an elastic yarn, the compression stocking easily stretches in the lengthwise direction making it difficult to put on and take off the stocking. The unexpected effects of the present amended invention is clearly demonstrated in paragraphs 55-66 of the Specification that in comparative examples 1 and 3 a compression sock with selected sections of elastic yarn insert-knitted, tensile stresses in the radial direction higher, and thus removability is worse; in comparative example 2 a compression sock where an elastic yarn not insert-knitted tensile stresses in the radial direction, and thus removability is worse; and in comparative example 4 a compression sock which tensile stresses in the radial direction lower results in no swelling reduction effect” (Remarks, Pages 5-6).
In response to Applicant’s argument (Remarks, Pages 5-6), He discloses wherein elastic yarn is knitted into the ankle, lower calf portion, and calf portion (Page 6, Paragraph 2, ankle, lower calf, and upper calf body part portions have 10% of polyurethane elastic fibre knitted fabric). Although the 
Nonetheless, the examiner appreciates the applicant’s definition of “insert-knitted without forming loops” and has provided a second 35 USC 103 rejection to further teach the product-by-process limitations, such as the “insert-knitted” limitation of “not forming loops”.
The rejection below is maintained from the Non-Final Rejection mailed 05/12/2021 to correspond to the amended claims 1-2 and 4-12:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) and in further view of Babic et al. (WO 2014116497 A1).
Regarding claim 1, He discloses (Page 5, Paragraph 16; Page 6, Paragraph 2) a compression stocking (Page 5, Paragraph 16, sole part, instep part, heel part, and body part covering upper ankle and calf portion. At least one of the fabrics between the foot, heel, and body are different fabric) that at least covers an ankle portion (Page 5, Paragraph 16, body portion covering ankle portion), a lower calf portion (Page 5, Paragraph 16, body part covering lower calf portion), and a calf portion (Page 5, Paragraph 16, body part covering upper calf portion), wherein stress when the calf portion (Page 5, Paragraph 16, body portion covering upper calf) is stretched in a radial direction to a worn state is 1 N to 7 N (Page 6, Paragraph 9, stress range in radial direction at calf portion when in worn state is 0 to 3.6N; see MPEP 2144.05 for obviousness of overlapping ranges), and elastic yarn is insert-knitted into a portion (Page 6, Paragraph 2, body part has 10% of polyurethane elastic fibre knitted fabric) at least containing the ankle portion (Page 5, Paragraph 16, body portion covering ankle portion), lower calf portion (Page 5, Paragraph 16, body part covering lower calf portion) and calf portion (Page 5, Paragraph 16, body part covering upper calf portion) of the compression stocking (Page 5, Paragraph 16, sole part, instep part, heel part, and body part covering upper ankle and calf portion. At least one of the fabrics between the foot, heel, and body are different fabric).
However, He fails to explicitly disclose stress when the ankle portion is stretched in the radial direction until it passes over the heel is 1 N to 7 N, and initial load when the ankle portion is stretched in the radial direction to an elongation rate of 10% is 1 N or less.
Cros teaches (Paragraphs 31, 41, 43-46; Figures 1-2) an analogous compression stocking 10 (Paragraph 31 and Figure 1, stocking orthosis 10) wherein stress when the analogous ankle portion 16 (Paragraph 41 and Figures 1-2, ankle portion 16 at level b-b in fig. 1) is stretched in the radial direction until it passes over the heel is 1 N to 7 N (Paragraphs 43-46 and Figures 1-2, stress at P2 due to additionally stretching corresponding to when ankle portion 16 is put on or taken off over heel and instep of foot, resulting in a stress of a 140% the amount compared to the nominal stress when the ankle portion 16 is in a worn state around the ankle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the stress (He, Page 6, Paragraph 9, stress range in radial direction at ankle portion is 0.7 to 4.6N at the ankle when standing still) when the ankle portion is stretched in the radial direction over the heel of He, so that the stress is 1 N to 7 N (Cros, Pararagrpah 46, maximum expected stretching typically to be less than or equal to 140% of the nominal wearing pressure P0; He in view of Cros, a nominal stress of 0.7 to 4.6N at the ankle when standing still as taught by He, multiplied by a factor 1.4 for when ankle portion is over heel, as taught by Cros, results in a stress of 1 N to 7 N; see MPEP 2144.05 for obviousness of overlapping ranges) as taught by Cros, in order to provide an improved compression stocking with an ankle portion having an optimized elasticity profile for an increased therapeutic effect when in a nominal state, while providing adequate stretch for easy application and removal of the ankle portion over a larger circumference, such as the heel and instep regions of the foot (Cros, Paragraph 46). 
However, the combination of He in view of Cros fails to explicitly disclose that initial load when the ankle portion is stretched in the radial direction to an elongation rate of 10% is 1 N or less.
Babic teaches an analogous compression stocking 100 (Page 8, line 7 and Figures 1-3, compression device 100) wherein an initial load when the analogous ankle portion (Page 10, line 36, expandable gusset 5 expanding from an ankle region of a user) is stretched in the radial direction to an elongation rate of 10% is 1 N or less (Page 12, line 37-38 and Page 13, lines 1-4, gussets are made of a material that exhibits at 10% elongation in the transverse direction a tension equal to or less than 0.5 N per mm width of material, preferably equal to or less than 0.3 N per mm width of material; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ankle portion of He in view of Cros, so that an initial load when the ankle portion is stretched to an elongation rate of 10% is 1N or less, as taught by Babic, in order to provide an improved compression stocking with an improved ankle portion that is capable of stretching easily to allow for expansion of the width of the sleeve with minimal force necessary, so as to make application or removal of the ankle portion less strenuous for the user, ultimately being able to fit and stretch around a range of limb circumferences (Babic, Page 12, lines 30-31).
Applicant is reminded that when a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the knitted elastic fibers in the specific portions of the compression stocking of He provides a similar stress profile range as that of the insert-knitted elastic fibers of the present invention such that there is no criticality with an unexpected patentable result given by insert-knitted elastic fibers compared to other types of knitted elastic fibers (see Response to Arguments above). 
Regarding claim 2, the combination of He in view of Cros in view of Babic discloses the invention as described above and further discloses (in Page 5, Paragraphs 16-17 of He) wherein the compression stocking (Page 5, Paragraph 16, sole part, instep part, heel part, and body part covering upper ankle and calf portion. At least one of the fabrics between the foot, heel, and body are different fabric) is composed by circular knitting (Page 5, Paragraph 17, knitted fabric heel and body parts).
Applicant is reminded that when a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the circular knitted fiber does not provide any unexpected patentable result compared to other types of knitting methods for forming the compression stocking. 
Regarding claim 4, the combination of He in view of Cros in view of Babic discloses the invention as described above and further discloses (in Page 6, Paragraph 2 of He) wherein the elastic yarn (Page 6, Paragraph 2, body part has 10% of polyurethane elastic fibre knitted fabric) is insert- knitted by using bare yarn (Page 6, Paragraph 2, body part has 10% of polyurethane elastic fibre knitted fabric, which is considered a bare yarn).
Applicant is reminded that when a claim is directed to a device, the process steps are not germane to the issue of patentability.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the knitted elastic fibers in the specific portions of the compression stocking of He provides a similar stress profile range as that of the insert-knitted elastic fibers of the present invention such that there is no criticality with an unexpected patentable result given by insert-knitted elastic fibers compared to other types of knitted elastic fibers (see Response to Arguments above).
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) and in further view of Becker et al. (U.S. Patent Pub. No. 20090240279).
Regarding claim 5, the combination of He in view of Cros in view of Babic discloses the invention as described above but fails to explicitly disclose that compression of the calf portion is 15 hPa to 50 hPa. 
Becker teaches (Paragraphs 12, 49, 53; Figures 1-2) an analogous compression stocking (Paragraph 46, compressive stocking) wherein compression of the analogous calf portion (Paragraphs 49, 53 and Figures 1-2, calf portion C) is 15 hPa to 50 hPa (Paragraphs 49 and 53, Mean pressure at calf, C, is 28 mmHg or 37 hPa; see MPEP 2144.05 for obviousness of overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a compression at the calf portion of He in view of 
Regarding claim 6, the combination of He in view of Cros in view of Babic in view of Becker discloses the invention as described above and further discloses (in Paragraphs 49, 52, and Figures 1-2 of Becker) wherein compression of the lower calf portion (Paragraphs 49, 52-53 and Figures 1-2, lower calf portion B1) is 3 hPa to 15 hPa greater than (Paragraphs 49 and 52-53, mean pressure at lower calf, B1, is 30 mmHg or 40 hPa while the mean pressure at calf, C, is 28 mmHg or 37 hPa; see MPEP 2144.05 for obviousness of overlapping ranges) the compression (Paragraphs 49 and 53, Mean pressure at calf, C, is 28 mmHg or 37 hPa) of the calf portion (Paragraphs 49, 53 and Figures 1-2, calf portion C).
Regarding claim 10, the combination of He in view of Cros in view of Babic in view of Becker discloses the invention as described above and further discloses (in Paragraphs 49, 51, 53 and Figures 1-2 of Becker) wherein compression of the ankle portion (Paragraphs 49, 51, and Figures 1-2, ankle portion B) is 5 hPa to 35 hPa (Paragraphs 49, 51, and 53, mean pressure at ankle portion B is 15mmHg or 20 hPa, while the mean pressure at calf, C, is is 28 mmHg or 37 hPa) and smaller than the compression (Paragraphs 49 and 53, mean pressure at point c lies in the range 1.5 to 2.5 times the mean pressure exerted at point b. Mean pressure at calf, C, is 28 mmHg or 37 hPa) of the calf portion (Paragraphs 49, 53 and Figures 1-2, calf portion C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Becker et al. (U.S. Patent Pub. No. 20090240279) and in further view of Higgins et al. (U.S. Patent No. 10799414).
Regarding claim 7 the combination of He in view of Cros in view of Babic in view of Becker discloses the invention as described above but fails to explicitly disclose wherein compression of an instep portion is 3 hPa to 15 hPa greater than the compression of the calf portion.
Higgins teaches (Col. 1, lines 26-27; Col. 6, lines 14-15; Col. 7, line 36; Figure 1) an analogous compression stocking 10 (Col. 6, lines 14-15 and Figure 1, garment 10) wherein compression of an analogous instep portion 3 (Col. 7, line 36 and Figure 1, midfoot in zone Z3) is 3 hPa to 15 hPa greater (Col. 7, line 36, high compression zone Z3 applies graduated circumferential compression in the range of 20-30 mmHg, or 27-40 hPa to a midfoot of the wearer; see MPEP 2144.05 for obviousness of overlapping ranges) than the compression (Col. 7, line 8, compression applied to the foot in zone Z6 may also be in the range of 10-15 mmHg, or 13-20 hPa; see MPEP 2144.05 for obviousness of overlapping ranges) of the analogous calf portion (Col. 7, line 36, calf zone Z6).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a compression of the instep portion of He in view of Cros in view of Babic in view of Becker, so that the instep portion has a compression of 3-15 hPa greater than that of the calf portion as taught by Higgins, in order to provide an improved compression socking, wherein the instep portion comprises a high compression zone so that venous return is accelerated by boosting circulation as a pump to induce healing and repair of strained or injured soft tissues (Higgins, Col. 1, lines 26-27).
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) and in further view of Hitschmann (U.S. Patent Pub. No. 20170273830).  
Regarding claim 8, the combination of He in view of Cros in view of Babic discloses the invention as described above but fails to explicitly disclose wherein elongation rate of the ankle portion in a lengthwise direction during a load of 22.1 N is 10% to 70%.
(Paragraphs 9, 40, 46, 52; Figure 3) an analogous compression stocking 1 (Paragraph 40 and Figure 3, sleeve 1) wherein elongation rate of the analogous ankle portion (Paragraph 46, sleeve has circumference at the ankle ranging from around 130 to 420 mm) in a lengthwise direction during a load of 22.1 N is 10% to 70% (Paragraph 52, favorably main materials have a maximum elongation in the longitudinal direction under a load of 10 N per cm width from 5% up to and including 70%; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ankle portion of He in view of Cros in view of Babic, so that the elongation rate in the lengthwise direction is 10% to 70% as taught by Hitschmann, in order to provide an improved compression socking with an optimal elongation rate for allowing surface conformability that prevents wrinkling and non-uniformity of compression, ultimately facilitating effective compression therapy (Hitschmann, Paragraph 9). 
13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) and in further view of Kurahashi et al. (JP 2014094112 A). 
Regarding claim 9, the combination of He in view of Cros in view of Babic discloses the invention as described above but fails to explicitly disclose wherein a standard deviation of a dynamic friction coefficient on a skin side of the ankle portion is 0.005 to 0.08 
Kurahashi teaches an analogous compression stocking 100 (Page 2/23, line 26 and Figure 1, stocking 100) wherein a standard deviation of a dynamic friction coefficient on a skin side of the analogous ankle portion 130 (Page 2/23, line 28 and Figure 1, ankle portion 130) is 0.005 to 0.08 (Page 6/23, lines 32-36, and Figure 8, dynamic friction coefficient are smaller in the stocking 100 according to the present embodiment than the conventional stocking. From these facts, it was quantitatively clarified that the stocking 100 can reduce the stickiness, rubber touch feeling peculiar to urethane, the skin is easy to wear, the touch is good, and the wearing feeling is excellent).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ankle portion of He in view of Cros in view of Babic, so that a standard deviation of a dynamic friction coefficient on a skin side of the ankle portion is 0.005 to 0.08, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Applicant places criticality on the range of the standard deviation of a dynamic friction coefficient stating in Specification, Page 13, Paragraph 34, that “if the standard deviation of the dynamic friction coefficient is less than 0.005, slipping over the skin occurs causing the stocking to easily shift out of position. On the other hand, if the standard deviation of the dynamic friction coefficient exceeds 0.08, frictional resistance with the skin increases when putting on and taking off the stocking, thereby making it difficult to put on and take off the stocking”. This specificity of range is encompassed and taught by Kurahashi, such that the dynamic friction coefficient provides a reduced stickiness thereby making it easier to put on and take off the stocking (Kurahashi, Page 6/23, lines 32-36). Also the dynamic friction coefficient provides a good touch to the skin so that slipping doesn’t occur (Kurahashi, Page 6/23, lines 32-36). Hence, the conditions for both the lower and upper boundary of the range are taught by Kurahashi. Therefore, utilizing an experimental standard deviation of a dynamic friction coefficient within a range, does not provide a unique patentable structure with an unexpected function that differs from that of the prior art teaching or routine experimentation by one of ordinary skill in the art. 
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) and in further view of Arai et al. (JP 2012041661 A). 
Regarding claim 11, the combination of He in view of Cros in view of Babic discloses the invention as described above but fails to explicitly disclose wherein air permeability of the calf portion is 150 cc/cm2-s or more.
Arai teaches (Paragraph 19, 45-46) an analogous compression stocking 1 (Paragraph 19, leg wear 1) wherein air permeability of the analogous calf portion (Paragraphs 45-46, crescent-shaped switching portion) is 150 cc/cm2-s or more (Paragraph 46, crescent-shaped switching portion made of a material having an air permeability of about 100cm3/cm2s or more; Further, in order to effectively prevent stuffiness during exercise in summer, the material may be a material having an air permeability of, for example, about cm3/cm2s or more; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the calf portion of He in view of Cros in view of Babic, so that the calf portion has an air permeability of 150 cm3/cm2s as taught by Arai, in order to provide an improved compression stocking that prevents stuffiness allowing for ventilation and a dry comforting skin contacting effect (Arai, Paragraph 46). 
15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) and in further view of Zhu (CN 203789166 U).
Regarding claim 12, the combination of He in view of Cros in view of Babic discloses the invention as described above but fails to explicitly disclose wherein a moisture absorption rate is 7% or more.
Zhu teaches an analogous compression stocking (Paragraph 16, sport sock) wherein a moisture absorption rate is 7% or more (Paragraph 17, sock water absorption rate is greater than or equal to 200%; see MPEP 2144.05 for obviousness of overlapping ranges).

16.	The rejection below is from the Non-Final Rejection mailed 05/12/2021 with an additional modifying reference to teach the definition of “insert-knitted” recited in the Remarks, Pages 5-6, and amended claims filed 08/23/2021:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) and in further view of Babic et al. (WO 2014116497 A1) and Kokubo (JP 3931299 A).
Regarding claim 1, He discloses (Page 5, Paragraph 16; Page 6, Paragraph 2) a compression stocking (Page 5, Paragraph 16, sole part, instep part, heel part, and body part covering upper ankle and calf portion. At least one of the fabrics between the foot, heel, and body are different fabric) that at least covers an ankle portion (Page 5, Paragraph 16, body portion covering ankle portion), a lower calf portion (Page 5, Paragraph 16, body part covering lower calf portion), and a calf portion (Page 5, Paragraph 16, body part covering upper calf portion), wherein stress when the calf portion (Page 5, Paragraph 16, body portion covering upper calf) is stretched in a radial direction to a worn state is 1 N to 7 N (Page 6, Paragraph 9, stress range in radial direction at calf portion when in worn state is 0 to 3.6N; see MPEP 2144.05 for obviousness of overlapping ranges), and elastic yarn is knitted into a portion (Page 6, Paragraph 2, body part has 10% of polyurethane elastic fibre knitted fabric) at least containing the ankle portion (Page 5, Paragraph 16, body portion covering ankle portion), lower calf portion (Page 5, Paragraph 16, body part covering lower calf portion) and calf portion (Page 5, Paragraph 16, body part covering upper calf portion) of the compression stocking (Page 5, Paragraph 16, sole part, instep part, heel part, and body part covering upper ankle and calf portion. At least one of the fabrics between the foot, heel, and body are different fabric).
However, He fails to explicitly disclose stress when the ankle portion is stretched in the radial direction until it passes over the heel is 1 N to 7 N, and initial load when the ankle portion is stretched in the radial direction to an elongation rate of 10% is 1 N or less, and elastic yarn is insert-knitted.
Cros teaches (Paragraphs 31, 41, 43-46; Figures 1-2) an analogous compression stocking 10 (Paragraph 31 and Figure 1, stocking orthosis 10) wherein stress when the analogous ankle portion 16 (Paragraph 41 and Figures 1-2, ankle portion 16 at level b-b in fig. 1) is stretched in the radial direction until it passes over the heel is 1 N to 7 N (Paragraphs 43-46 and Figures 1-2, stress at P2 due to additionally stretching corresponding to when ankle portion 16 is put on or taken off over heel and instep of foot, resulting in a stress of a 140% the amount compared to the nominal stress when the ankle portion 16 is in a worn state around the ankle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the stress (He, Page 6, Paragraph 9, stress range in radial direction at ankle portion is 0.7 to 4.6N at the ankle when standing still) when the ankle portion is stretched in the radial direction over the heel of He, so that the stress is 1 N to 7 N (Cros, Pararagrpah 46, maximum expected stretching typically to be less than or equal to 140% of the nominal wearing pressure P0; He in view of Cros, a nominal stress of 0.7 to 4.6N at the ankle when standing still as taught by He, multiplied by a factor 1.4 for when ankle portion is over heel, as taught by Cros, results in a stress of 1 N to 7 N; see MPEP 2144.05 for obviousness of overlapping ranges) as taught by Cros, in order to provide an improved compression stocking with an ankle portion having an optimized elasticity profile for an increased therapeutic effect when in a nominal state, while providing adequate stretch for easy application and removal of the ankle portion over a larger circumference, such as the heel and instep regions of the foot (Cros, Paragraph 46). 
However, the combination of He in view of Cros fails to explicitly disclose that initial load when the ankle portion is stretched in the radial direction to an elongation rate of 10% is 1 N or less, and elastic yarn is insert knitted.
Babic teaches an analogous compression stocking 100 (Page 8, line 7 and Figures 1-3, compression device 100) wherein an initial load when the analogous ankle portion (Page 10, line 36, expandable gusset 5 expanding from an ankle region of a user) is stretched in the radial direction to an elongation rate of 10% is 1 N or less (Page 12, line 37-38 and Page 13, lines 1-4, gussets are made of a material that exhibits at 10% elongation in the transverse direction a tension equal to or less than 0.5 N per mm width of material, preferably equal to or less than 0.3 N per mm width of material; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ankle portion of He in view of Cros, so that an initial load when the ankle portion is stretched to an elongation rate of 10% is 1N or less, as taught by Babic, in order to provide an improved compression stocking with an improved ankle portion that is capable of stretching easily to allow for expansion of the width of the sleeve with minimal force necessary, so as to make application or removal of the ankle portion less strenuous for the user, 
However, the combination of He in view of Cros in view of Babic fails to explicitly disclose that elastic yarn is insert knitted.
Kokubo teaches (Paragraphs 10, 14, 16; Figure 1B) an analogous compression stocking 1B (Paragraph 16 and Figure 1B, sock 1B with the knitting is usually started from the piercing part 11 and the calf part 10, the ankle part 9, and the foot part 6 are knitted in a cylindrical shape by a circular knitting machine) wherein analogous elastic yarn is insert knitted (Paragraphs 10 and 14, in addition to the supply of the ground yarn, a strong elastic yarn is inserted into the knitted fabric without making a loop, thereby strengthening the elasticity of the portion).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the knitted elastic yarn of He in view of Cros in view of Babic, so that the elastic yarn is insert knitted as taught by Kokubo, in order to provide an improved compression stocking that further strengthens the elasticity of the insert-knitted portions (Kokubo, Paragraph 14).
Regarding claim 2, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above and further discloses:
The combination of He in view of Cros in view of Babic fails to explicitly disclose wherein the compression stocking is composed by circular knitting. 
Kokubo teaches (Paragraph 16; Figure 1B) wherein the analogous compression stocking (Paragraph 16 and Figure 1B, sock 1B with the knitting is usually started from the piercing part 11 and the calf part 10, the ankle part 9, and the foot part 6 are knitted in a cylindrical shape by a circular knitting machine) is composed by circular knitting (Paragraph 16 and Figure 1B, sock 1B with the knitting is usually started from the piercing part 11 and the calf part 10, the ankle part 9, and the foot part 6 are knitted in a cylindrical shape by a circular knitting machine). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the knitting of the compression stocking of He in view of Cros in view of Babic, so that the compression stocking is composed by circular knitting, in order to provide an improved compression stocking with a tubular fabric structure in which the circular knitting machine defines the yarn tension and length of the inlayed elastic yarns for desirable compression properties (Kokubo, Paragraph 16). 
Regarding claim 4, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above and further discloses (in Page 6, Paragraph 2 of He; in Paragraphs 10 and 14 of Kokubo) wherein the elastic yarn (He, Page 6, Paragraph 2, body part has 10% of polyurethane elastic fibre knitted fabric) is insert- knitted (Kokubo, Paragraphs 10 and 14, in addition to the supply of the ground yarn, a strong elastic yarn is inserted into the knitted fabric without making a loop, thereby strengthening the elasticity of the portion) by using bare yarn (He, Page 6, Paragraph 2, body part has 10% of polyurethane elastic fibre knitted fabric, which is considered a bare yarn).
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Kokubo (JP 3931299 A) and in further view of Becker et al. (U.S. Patent Pub. No. 20090240279).
Regarding claim 5, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above but fails to explicitly disclose that compression of the calf portion is 15 hPa to 50 hPa. 
Becker teaches (Paragraphs 12, 49, 53; Figures 1-2) an analogous compression stocking (Paragraph 46, compressive stocking) wherein compression of the analogous calf portion (Paragraphs 49, 53 and Figures 1-2, calf portion C) is 15 hPa to 50 hPa (Paragraphs 49 and 53, Mean pressure at calf, C, is 28 mmHg or 37 hPa; see MPEP 2144.05 for obviousness of overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a compression at the calf portion of He in view of Cros in view of Babic in view of Kokubo, so that the compression is 15 hPa to 50 hPa as taught by Becker, in order to provide an improved compression stocking with a stitch structure that allows for increased comfort through a height dependent compression pressure for reducing swelling by improving the efficiency of the muscolo-aponeurotic pump of the calf, ultimately promoting venous return (Becker, Paragraphs 12 and 49).
Regarding claim 6, the combination of He in view of Cros in view of Babic in view of Kokubo in view of Becker discloses the invention as described above and further discloses (in Paragraphs 49, 52, and Figures 1-2 of Becker) wherein compression of the lower calf portion (Paragraphs 49, 52-53 and Figures 1-2, lower calf portion B1) is 3 hPa to 15 hPa greater than (Paragraphs 49 and 52-53, mean pressure at lower calf, B1, is 30 mmHg or 40 hPa while the mean pressure at calf, C, is 28 mmHg or 37 hPa; see MPEP 2144.05 for obviousness of overlapping ranges) the compression (Paragraphs 49 and 53, Mean pressure at calf, C, is 28 mmHg or 37 hPa) of the calf portion (Paragraphs 49, 53 and Figures 1-2, calf portion C).
Regarding claim 10, the combination of He in view of Cros in view of Babic in view of Kokubo in view of Becker discloses the invention as described above and further discloses (in Paragraphs 49, 51, 53 and Figures 1-2 of Becker) wherein compression of the ankle portion (Paragraphs 49, 51, and Figures 1-2, ankle portion B) is 5 hPa to 35 hPa (Paragraphs 49, 51, and 53, mean pressure at ankle portion B is 15mmHg or 20 hPa, while the mean pressure at calf, C, is is 28 mmHg or 37 hPa) and smaller than the compression (Paragraphs 49 and 53, mean pressure at point c lies in the range 1.5 to 2.5 times the mean pressure exerted at point b. Mean pressure at calf, C, is 28 mmHg or 37 hPa) of the calf portion (Paragraphs 49, 53 and Figures 1-2, calf portion C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Kokubo (JP 3931299 A) in view of Becker et al. (U.S. Patent Pub. No. 20090240279) and in further view of Higgins et al. (U.S. Patent No. 10799414).
Regarding claim 7 the combination of He in view of Cros in view of Babic in view of Kokubo in view of Becker discloses the invention as described above but fails to explicitly disclose wherein compression of an instep portion is 3 hPa to 15 hPa greater than the compression of the calf portion.
Higgins teaches (Col. 1, lines 26-27; Col. 6, lines 14-15; Col. 7, line 36; Figure 1) an analogous compression stocking 10 (Col. 6, lines 14-15 and Figure 1, garment 10) wherein compression of an analogous instep portion 3 (Col. 7, line 36 and Figure 1, midfoot in zone Z3) is 3 hPa to 15 hPa greater (Col. 7, line 36, high compression zone Z3 applies graduated circumferential compression in the range of 20-30 mmHg, or 27-40 hPa to a midfoot of the wearer; see MPEP 2144.05 for obviousness of overlapping ranges) than the compression (Col. 7, line 8, compression applied to the foot in zone Z6 may also be in the range of 10-15 mmHg, or 13-20 hPa; see MPEP 2144.05 for obviousness of overlapping ranges) of the analogous calf portion (Col. 7, line 36, calf zone Z6).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a compression of the instep portion of He in view of Cros in view of Babic in view of Kokubo in view of Becker, so that the instep portion has a compression of 3-15 hPa greater than that of the calf portion as taught by Higgins, in order to provide an improved compression socking, wherein the instep portion comprises a high compression zone so that venous return is accelerated by boosting circulation as a pump to induce healing and repair of strained or injured soft tissues (Higgins, Col. 1, lines 26-27).
21.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Kokubo (JP 3931299 A) and in further view of Hitschmann (U.S. Patent Pub. No. 20170273830). 
Regarding claim 8, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above but fails to explicitly disclose wherein elongation rate of the ankle portion in a lengthwise direction during a load of 22.1 N is 10% to 70%.
Hitschmann teaches (Paragraphs 9, 40, 46, 52; Figure 3) an analogous compression stocking 1 (Paragraph 40 and Figure 3, sleeve 1) wherein elongation rate of the analogous ankle portion (Paragraph 46, sleeve has circumference at the ankle ranging from around 130 to 420 mm) in a lengthwise direction during a load of 22.1 N is 10% to 70% (Paragraph 52, favorably main materials have a maximum elongation in the longitudinal direction under a load of 10 N per cm width from 5% up to and including 70%; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ankle portion of He in view of Cros in view of Babic in view of Kokubo, so that the elongation rate in the lengthwise direction is 10% to 70% as taught by Hitschmann, in order to provide an improved compression socking with an optimal elongation rate for allowing surface conformability that prevents wrinkling and non-uniformity of compression, ultimately facilitating effective compression therapy (Hitschmann, Paragraph 9). 
22.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Kokubo (JP 3931299 A) and in further view of Kurahashi et al. (JP 2014094112 A).
Regarding claim 9, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above but fails to explicitly disclose wherein a standard deviation of a dynamic friction coefficient on a skin side of the ankle portion is 0.005 to 0.08 
analogous compression stocking 100 (Page 2/23, line 26 and Figure 1, stocking 100) wherein a standard deviation of a dynamic friction coefficient on a skin side of the analogous ankle portion 130 (Page 2/23, line 28 and Figure 1, ankle portion 130) is 0.005 to 0.08 (Page 6/23, lines 32-36, and Figure 8, dynamic friction coefficient are smaller in the stocking 100 according to the present embodiment than the conventional stocking. From these facts, it was quantitatively clarified that the stocking 100 can reduce the stickiness, rubber touch feeling peculiar to urethane, the skin is easy to wear, the touch is good, and the wearing feeling is excellent).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ankle portion of He in view of Cros in view of Babic in view of Kokubo, so that a standard deviation of a dynamic friction coefficient on a skin side of the ankle portion is 0.005 to 0.08, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Applicant places criticality on the range of the standard deviation of a dynamic friction coefficient stating in Specification, Page 13, Paragraph 34, that “if the standard deviation of the dynamic friction coefficient is less than 0.005, slipping over the skin occurs causing the stocking to easily shift out of position. On the other hand, if the standard deviation of the dynamic friction coefficient exceeds 0.08, frictional resistance with the skin increases when putting on and taking off the stocking, thereby making it difficult to put on and take off the stocking”. This specificity of range is encompassed and taught by Kurahashi, such that the dynamic friction coefficient provides a reduced stickiness thereby making it easier to put on and take off the stocking (Kurahashi, Page 6/23, lines 32-36). Also the dynamic friction coefficient provides a good touch to the skin so that slipping doesn’t occur (Kurahashi, Page 6/23, lines 32-36). Hence, the conditions for both the lower and upper boundary of the range are taught by Kurahashi. Therefore, utilizing an experimental standard deviation of a dynamic friction coefficient . 
23.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Kokubo (JP 3931299 A) and in further view of Arai et al. (JP 2012041661 A). 
Regarding claim 11, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above but fails to explicitly disclose wherein air permeability of the calf portion is 150 cc/cm2-s or more.
Arai teaches (Paragraph 19, 45-46) an analogous compression stocking 1 (Paragraph 19, leg wear 1) wherein air permeability of the analogous calf portion (Paragraphs 45-46, crescent-shaped switching portion) is 150 cc/cm2-s or more (Paragraph 46, crescent-shaped switching portion made of a material having an air permeability of about 100cm3/cm2s or more; Further, in order to effectively prevent stuffiness during exercise in summer, the material may be a material having an air permeability of, for example, about cm3/cm2s or more; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the calf portion of He in view of Cros in view of Babic in view of Kokubo, so that the calf portion has an air permeability of 150 cm3/cm2s as taught by Arai, in order to provide an improved compression stocking that prevents stuffiness allowing for ventilation and a dry comforting skin contacting effect (Arai, Paragraph 46). 
24.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 106307626 A) in view of Cros (U.S. Patent Pub. No. 20110015668) in view of Babic et al. (WO 2014116497 A1) in view of Kokubo (JP 3931299 A) and in further view of Zhu (CN 203789166 U).
Regarding claim 12, the combination of He in view of Cros in view of Babic in view of Kokubo discloses the invention as described above but fails to explicitly disclose wherein a moisture absorption rate is 7% or more.
Zhu teaches an analogous compression stocking (Paragraph 16, sport sock) wherein a moisture absorption rate is 7% or more (Paragraph 17, sock water absorption rate is greater than or equal to 200%; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a moisture absorption rate of the compression stocking of He in view of Cros in view of Babic in view of Kokubo, so that the moisture absorption rate is 7% or more as taught by Zhu, in order to provide an improved compression stocking that absorbs moisture efficiently, ultimately avoiding sock sliding and allowing for sweat to easily dry (Zhu, Paragraph 4).  
Conclusion
25.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 05/12/2021 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786